PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Appellant has also filed a brief in proper person. Having reviewed the entire record, and considered the issues raised by appellant, we agree that no error requiring reversal of either the conviction or sentence occurred. Accordingly, we affirm the conviction, and the sentence imposed. However, we note that five “judgments and restitution orders” were entered, directing appellant to pay substantial amounts in restitution. It does not appear from the record *1172that appellant received notice of the intent to seek restitution, or an opportunity to be heard. Accordingly, we reverse the “judgments and restitution orders.” See, e.g., Norman v. State, 659 So.2d 722 (Fla. 1st DCA 1995); Williams v. State, 580 So.2d 345 (Fla. Bd DCA 1991). On remand, the trial court may again award restitution, provided that it complies with all applicable law.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ALLEN, WEBSTER and MICKLE, JJ., concur.